     PHILIP J. TRENCHAK, ESQ.
 1   Nevada State Bar No. 9924
     MULLINS & TRENCHAK, ATTORNEYS AT LAW
 2
     1614 S. Maryland Parkway
     Las Vegas, Nevada 89104
 3
     P: (702) 778-9444
 4
     F: (702) 778-9449
     E: phil@mullinstrenchak.com
 5   Attorney for Plaintiff,
     Julius Czudar
 6
                                         UNITED STATES DISTRICT COURT
 7                                            DISTRICT OF NEVADA
 8
     TIMOTHY DICKENS, an individual,                              CASE NO.: 2:21-cv-00087-APG-VCF
 9
                            Plaintiff,                            STIPULATED
10

11
     vs.                                                 DISCOVERY PLAN AND SCHEDULING
12
                                                         ORDER

13
                                               SPECIAL SCHEDULING REVIEW
     GNLV CORP, doing business as GOLDEN       REQUESTED
14   NUGGET LAS VEGAS, a domestic corporation,

15
                            Defendants.
16

17

18
            All parties of record participated in the meeting required under Fed. R. Civ. P. 26(f), which was
19
     held on May 10, 2021. The Defendant filed an Answer to Plaintiff’s Complaint on April 12, 2021. The
20
     parties would like to deviate from the conventional 180 days of Discovery to accommodate for
21
     complications in litigating the matter created by Covid-19. The parties are requesting 300 days of
22
     Discovery. The dates that follow reflect this request.
23
            Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1, the parties do hereby stipulate to the following
24

25
     discovery plan and scheduling order:

26          1.      Initial Disclosures: The parties will exchange initial disclosures by June 2, 2021, which

27   is a deviation from Fed. R. Civ. P. 26(a)(1).

28


                                                              1
 1          2.      Discovery Cut-Off Date(s): The parties propose that discovery be completed by February
 2   7, 2022. This timeline set out pursuant to LR 26-1(b)(1) have been deviated from for completing discovery
 3   due to complications that will necessarily be incurred because of Covid-19. The parties remain open to
 4
     extensions if the parties deem extensions are necessary given the global pandemic and additional
 5
     consideration for this somewhat complex case.
 6
            3.      Amending the Pleadings and Adding Parties: The last day to file motions to amend
 7
     pleadings or to add parties is August 09, 2021, which is not later than ninety (90) days prior to the close of
 8
     discovery.
 9
            4.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): The disclosure of experts and expert
10
     reports shall occur by December 09, 2021, which is not later than sixty (60) days before the discovery
11
     deadline. Disclosure of rebuttal experts and their reports shall occur by January 10, 2022, which is not
12
     later than thirty (30) days before the discovery deadline.
13
            5.      Dispositive Motions: Dispositive motions may be filed no later than March 24, 2022,
14

15
     which is fortty-five (45) days after the discovery deadline. In the event that the discovery period is extended

16   from the discovery cut-off date set forth in this Joint Discovery Plan and Scheduling Order, the date for

17   filing dispositive motions shall be extended for the same duration, to be no later than thirty (30) days from

18   the subsequent discovery cut-off date.

19          6.      Pretrial Order: The pretrial order shall be filed by April 22, 2022, which is not later than
20   thirty (30) days after the date set for filing dispositive motions. In the event dispositive motions are filed,
21   the date for filing the joint pretrial order shall be suspended until thirty (30) days after the decision of the
22   dispositive motions or until further order of the Court. In the further event that the discovery period is
23   extended from the discovery cut-off date set forth in this Joint Discovery Plan and Scheduling Order, the
24
     date for filing the joint pretrial order shall be extended in accordance with the time period set forth in this
25
     paragraph.
26
            7.      Fed. R. Civ. P. 26(a)(3) Disclosures: The disclosures required by Fed. R. Civ. P. 26(a)(3),
27
     and any objections thereto, shall be included in the pretrial order.
28


                                                            2
 1           8.      Extensions or Modifications of the Discovery Plan and Scheduling Order:                       In
 2   accordance with Local Rule 26-4, a stipulation or motion for modification or extension of this discovery
 3   plan and scheduling order and any deadline contained herein, must be made not later than twenty-one (21)
 4
     days before the subject deadline.
 5
             9.      Later Appearing Parties: A copy of this discovery plan and scheduling order shall be
 6
     served on any person served after it is entered or, if additional defendants should appear, within five (5)
 7
     days of their first appearance. This discovery plan and scheduling order shall apply to such later appearing
 8
     party, unless the Court, on motion and for good cause shown, orders otherwise.
 9
             10.     Electronic Filing: The attorneys of record in this matter are registered for electronic filing
10
     with this Court. Any documents electronically filed with this Court are deemed to be sufficiently served
11
     on the other party as of the date that the document is electronically filed with the Court.
12
             11.     Electronic Information: The parties do not at this time anticipate any issues about
13
     disclosures or discovery of electronically stored information, if any, including the form or forms in which
14

15
     it should be produced. The parties shall meet and confer and otherwise work in good faith with respect to

16   the production of electronically stored information should any dispute arise.

17           12.     Privileged or Protected Documents: The parties do not know of any issues regarding

18   claims of privilege or protection that need to be specifically addressed at this time.

19           13.     Settlement:    In compliance with LR 26-1(b)(7), settlement has been considered and

20   discussed by the parties, but the parties are not interested in pursuing settlement discussions at this juncture.

21   The case, however, is scheduled for an Early Neutral Evaluation conference on June 8, 2021 and the parties

22   plan to participate in good faith.

23

24

25   ///

26

27

28


                                                            3
 1          14.    Consent to Magistrate: In compliance with LR 26-1(b)(8), the parties have considered
 2   consenting to the assigned Magistrate Judge, as well as the Short Trial Program, but have not yet reached
 3   a decision.
 4

 5
           Dated this 21st day of May, 2021.
 6
     4843-3357-1203, v. 1
                                                  MULLINS & TRENCHAK, ATTORNEYS
 7                                                AT LAW
 8                                                /s/ Philip J. Trenchak
 9
                                                  Philip J. Trenchak, Esq.
                                                  Nevada Bar No. 9924
10                                                1614 S. Maryland Pkwy.
                                                  Las Vegas, NV 89104
11
                                                  Attorney for Plaintiff
12
                                                  JACKSON LEWIS P.C.
13
                                                  /s/ Kirsten Milton ________
14
                                                  KIRSTEN MILTON, ESQ.
15                                                Nevada Bar No. 14401
                                                  300 S. Fourth Street
16                                                Las Vegas, NV 89101
                                                  Attorney for Defendant
17

18
                                                 ORDER
19

20
                                     May 21
            IT IS SO ORDERED                                    , 2021.
21

22

23

24

25                                               U.S. Magistrate Judge

26

27

28


                                                        4
